DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 2/25/2021 with respect to the rejections of claims 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ma, in view of Lablans, in view of Xiong.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 21-26, 29-31, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2010/0271511 A1), hereinafter referred to as Ma, in view of Lablans (US 2010/0097444 A1), in view of Xiong (US 2010/0111441), hereinafter referred to as Xiong.

7.	Regarding claim 21, Ma discloses a system comprising:  a first image sensor configured to capture a first image (fig. 1, paragraphs 21 and 25); 
a second image sensor configured to capture a second image (fig. 1, paragraphs 21 and 25); 
and a processing apparatus that is configured to:  receive the first image from the first image sensor (fig. 4, paragraph 90 wherein decoder receives first image from first camera);
and receive the second image from the second image sensor (fig. 4, paragraph 90 wherein decoder receives second image from second camera.

Lablans discloses stitch the first image and the second image to obtain a stitched image (fig. 1-3, paragraph 119 wherein panoramic image is formed from multiple images); 
identify an image portion of the stitched image that is positioned on a stitching boundary of the stitched image (fig. 52, paragraph 298 wherein system takes note of boundary conditions between merged images);
 and wherein the image portions labeled to reflect a presence of stitching included stitching boundaries of stitched images (fig. 2-3, paragraph 268 wherein algorithm selected which allows for boundary shared between combined images to become smoother).  Lablans (paragraph 157) provides motivation to combine the references wherein sensors capture and combine the captured images to formulate an optimal panoramic image from the captured images.  All of the elements are known.  Combining the references would yield the instant claims wherein captured images are combined to formulate panoramic images that limits distortion between boundaries of the captured images.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.
However Ma and Lablans are silent in regards to disclosing input the image portion to a machine learning module to obtain a score, wherein the machine learning module 
Xiong discloses input the image portion to a machine learning module to obtain a score, wherein the machine learning module has been trained using training data that included image portions labeled to reflect an absence of stitching and image portions labeled to reflect a presence of stitching (fig. 1-4, paragraphs 76-78 wherein images are input forming a panoramic image, and wherein system determines presence of artifacts from the combination of images, wherein severity of artifact preset is analyzed and indicated).  Xiong (paragraph 78) provides motivation to combine the references wherein artifacts present through the creation of the panoramic image are analyzed and brought to the attention the user.  All of the elements are known.  Combining the references would yield the instant claims wherein machine learning module can be trained to detect stitching in a rendered image, and labeling image to reflect the presence of said stitching.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 22, Lablans discloses the system of claim 21, in which the processing apparatus is configured to:  identify one or more additional image portions within the stitched image that occur along the stitching boundary of the stitched image (fig. 31-32, paragraphs 248-249 wherein rotational alignment and translation)nal alignment of captured images is taken into account when combing captured images); 
and input the one or more additional image portions to the machine learning module to obtain one or more additional scores (fig. 31-32, paragraphs 267-268 wherein rotational alignment is taken into account when making algorithm selection to combine the captured images).

9.	Regarding claim 23, Lablans discloses the system of claim 21, in which the machine learning module comprises a feature extraction submodule that is configured to determine features based on the image portion (fig. 16-17, paragraph 188 wherein system extracts image from background of captured images).

10.	Regarding claim 24, Lablans discloses the system of claim 21, in which stitching to obtain the stitched image is performed such that individual pixels of the stitched image are respectively based on either the first image or the second image, but not both (fig. 22, paragraph 211 wherein stitched images uses pixel density of first image).

11.	Regarding claim 25, Lablans discloses the system of claim 21, in which stitching to obtain the stitched image is performed such that individual pixels of the stitched image are respectively based on either the first image or the second image, but not both (fig. 22, paragraph 211 wherein stitched images uses pixel density of second image); 
and in which the image portions of the training data labeled to reflect a presence of stitching included stitching boundaries of stitched images that were stitched without blending (fig. 22, paragraph 211 wherein merge line features pixel density of first and second images without blending).

(fig. 16-17, paragraph 162 wherein stitched panoramic image features a first image of high resolution combined with a second image of a lower resolution).

13.	Regarding claim 29, Ma discloses a method comprising: receiving a first image from a first image sensor (fig. 1, paragraphs 21 and 26); 
and receiving a second image from a second image sensor (fig. 1, paragraphs 21 and 26).
However Ma is silent in regards to disclosing stitching the first image and the second image to obtain a stitched image; identifying an image portion of the stitched image that is positioned on a stitching boundary of the stitched image; wherein the image portions labeled to reflect a presence of stitching included stitching boundaries of stitched images; and storing, displaying, or transmitting the score or a composite score based in part on the score.
Lablans discloses stitching the first image and the second image to obtain a stitched image (fig. 1-3, paragraph 119 wherein panoramic image is formed from multiple images);
identifying an image portion of the stitched image that is positioned on a stitching boundary of the stitched image (fig. 52, paragraph 298 wherein system takes note of boundary conditions between merged images);
(fig. 2-3, paragraph 268 wherein algorithm selected which allows for boundary shared between combined images to become smoother);
and storing, displaying, or transmitting the score or a composite score based in part on the score (fig. 16-17, paragraphs 268 and 307-309 wherein system selects optimum algorithm to combine images to formulate panoramic image).  Lablans (paragraph 157) provides motivation to combine the references wherein sensors capture and combine the captured images to formulate an optimal panoramic image from the captured images.  All of the elements are known.  Combining the references would yield the instant claims wherein captured images are combined to formulate panoramic images that limits distortion between boundaries of the captured images.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.
However Ma and Lablans are silent in regards to disclosing inputting the image portion to a machine learning module to obtain a score, wherein the machine learning module has been trained using training data that included image portions labeled to reflect an absence of stitching and image portions labeled to reflect a presence of stitching.
Xiong discloses inputting the image portion to a machine learning module to obtain a score, wherein the machine learning module has been trained using training data that included image portions labeled to reflect an absence of stitching and image portions labeled to reflect a presence of stitching (fig. 1-4, paragraphs 76-78 wherein images are input forming a panoramic image, and wherein system determines presence of artifacts from the combination of images, wherein severity of artifact preset is analyzed and indicated).  Xiong (paragraph 78) provides motivation to combine the references wherein artifacts present through the creation of the panoramic image are analyzed and brought to the attention the user.  All of the elements are known.  Combining the references would yield the instant claims wherein machine learning module can be trained to detect stitching in a rendered image, and labeling image to reflect the presence of said stitching.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

14.	Regarding claim 30, Lablans discloses the method of claim 29, comprising:  identifying one or more additional image portions within the stitched image that occur along the stitching boundary of the stitched image (fig. 31-32, paragraphs 248-249 wherein rotational alignment and translational alignment of captured images is taken into account when combining captured images);
inputting the one or more additional image portions to the machine learning module to obtain one or more additional scores (fig. 31-32, paragraphs 267-268 wherein rotational alignment is taken into account when making algorithm selection to combine the captured images); 
and generating a histogram of the score and the one or more additional scores (fig. 31-32, paragraphs 267-268 wherein rotational alignment is taken into account when making algorithm selection to combine the captured images).

(fig.2-3, paragraph 268 wherein algorithm selected which allows for boundary shared between combined images to become smoother).

16.	Regarding claim 33, Lablans discloses the method of claim 29, comprising:  selecting a parameter of a stitching algorithm based on the score (fig. 31-32, paragraphs 267-268 wherein rotational alignment is taken into account when making algorithm selection to combine the captured images).

17.	Regarding claim 34, Lablans discloses the method of claim 29, in which the image portion is a block of pixels from the stitched image that includes pixels on both sides of the stitching boundary, where the block of pixels has a resolution less than the resolution of the first image (fig. 16-17, paragraph 162 wherein stitched panoramic image features a first image of high resolution combined with a second image of a lower resolution).

18.	Regarding claim 36, Lablans discloses the method of claim 29, comprising:  obtaining a plurality of scores from the machine learning module for a plurality of image portions from along the stitching boundary of the stitched image (fig. 31-32, paragraphs 248-249 wherein rotational alignment and translational alignment of captured images is taken into account when combining captured images); 
(fig. 31-32, paragraphs 267-268 wherein rotational alignment is taken into account when making algorithm selection to combine the captured images).

19.	Claims 27-28, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lablans, in view of Xiong, in view of Douglas (US 2015/0065803 A1), hereinafter referred to as Douglas.

20.	Regarding claim 27, Ma, Lablans and Xiong are silent in regards to disclosing the system of claim 21, in which the machine learning module includes a convolutional neural network.  However Douglas discloses the system of claim 21, in which the machine learning module includes a convolutional neural network (fig. 15, paragraph 218).  Douglas (paragraph 175) provides motivation to combine the references wherein system is trained based on supervised machine learning, generating images based on captured frames of content.  All of the elements are known.  Combining the references would yield the instant claims wherein system implements convolution neural network when combining captured images to formulate panoramic content.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

21.	Regarding claim 28, Douglas discloses the system of claim 21, in which the machine learning module includes a neural network and the image portion is a block of pixels from the stitched image that includes pixels on both sides of the stitching (fig. 18-19, paragraph 267).

22.	Regarding claim 32, Douglas discloses the method of claim 29, comprising:  training the machine learning module, wherein the training data includes image portions labeled with subjective scores provided by humans for images from which the image portions are taken (fig. 19, paragraph 329 wherein score reflects exam danger or difficulty).

23.	Regarding claim 35, Douglas discloses the method of claim 29, in which the machine learning module includes a neural network that receives pixel values from pixels in the image portion and outputs the score (fig. 19, paragraph 349).

Claim Rejections - 35 USC § 102
24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25.	Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong.


(fig. 1-4, paragraphs 75-76 wherein examination of image is performed and artifact detected is not exceeding the threshold to be marked);
labeling image portions in training data that include a stitching boundary to reflect the presence of stitching (fig. 1-4, paragraph 75 wherein examination of image is performed and artifact/stitch detected that exceeds the threshold is duly marked).
and training a machine learning module using the labeled training data, wherein the machine learning module takes an image portion as input and outputs a score (fig. 1-4, paragraphs 76-78 wherein images are input forming a panoramic image, and wherein system determines presence of artifacts from the combination of images, wherein severity of artifact preset is analyzed and indicated).  

27.	Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Douglas.

28.	Regarding claim 38, Xiong is silent in regards to disclosing the method of claim 37, in which the machine learning module includes a neural network and each labeled image portion in the training data is a block of pixels and all pixel values from the block of pixels are input to a first layer of the neural network.
Douglas discloses the method of claim 37, in which the machine learning module includes a neural network and each labeled image portion in the training data is a block of pixels and all pixel values from the block of pixels are input to a first layer of the (fig. 18-19, paragraph 267).  Douglas (paragraph 175) provides motivation to combine the references wherein system is trained based on supervised machine learning, generating images based on captured frames of content.  All of the elements are known.  Combining the references would yield the instant claims wherein system implements convolution neural network when combining captured images to formulate panoramic content.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

29.	Regarding claim 39, Douglas discloses the method of claim 37, in which the machine learning module includes a convolutional neural network (fig. 15, paragraph 218).

30.	Regarding claim 40, Douglas discloses the method of claim 37, in which the machine learning module includes a feature extraction submodule and a support vector machine (fig. 18-19, paragraph 175).

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424